t c memo united_states tax_court william t romanowski and julie i romanowski petitioners v commissioner of internal revenue respondent docket no filed date emily j kingston and steven m katz for petitioners kaelyn j romey for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and 1all dollar amounts are rounded to the nearest dollar respectively as a result of disallowed deductions for expenses petitioners incurred in a horse-breeding operation during and and disallowed net operating losses nols carried back to years and respondent also determined accuracy-related_penalties under sec_6662 a of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively the issues for decision are whether petitioners are entitled to deductions for various horse-breeding expenses under either sec_162 or sec_212 we hold they are not and whether petitioners are liable for the accuracy-related_penalties under sec_6662 we hold they are not findings_of_fact at the time the petition was filed petitioners resided in california petitioners were married during all relevant years background and introduction to the classicstar program mr romanowski graduated from boston college in with a degree in general management and an emphasis in marketing after graduating from college 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure he played for nearly years in the national football league mr romanowski’s career ended in date after he sustained a severe concussion during mr romanowski’s football career mrs romanowski cared for petitioners’ children neither petitioner has significant experience in the field of tax from the late 1990s until early petitioners employed a financial adviser kathy lintz according to mrs romanowski ms lintz basically took care of everything regarding petitioners’ finances including managing their portfolio and allocating them a monthly stipend ms lintz also collected relevant information from petitioners in order to have their tax returns prepared by a certified_public_accountant c p a and reviewed the completed tax returns before sending them on to petitioners ms lintz is a certified financial planner but she is not an accountant or an attorney during late petitioners had some tax issues regarding a real_estate investment they had made in colorado ms lintz advised them to seek help from a tax attorney in the area and put them in touch with rodney atherton in date mr atherton was a partner at greenberg traurig lp greenberg traurig and worked in several areas of law including tax he received a juris doctorate from washburn university in and an ll m in tax from the university of denver in he was not knowledgeable in the field of horse breeding during date mr romanowski met with mr atherton at the greenberg traurig office in denver at the meeting they discussed petitioners’ real_estate investment issues as well as certain other issues mr atherton told mr romanowski about a horse-breeding business classicstar which had retained greenberg traurig in date in connection with certain transaction and tax issues including review of a tax opinion classicstar had received from another law firm classicstar was working with mr atherton among others at greenberg traurig to review the tax opinion shortly after the meeting between mr romanowski and mr atherton petitioners decided to retain greenberg traurig and mr romanowski expressed interest in receiving additional information about classicstar mr atherton provided petitioners with a variety of promotional materials regarding classicstar as well as a booklet entitled due diligence mare lease information booklet that contained information about the classicstar breeding program program none of the materials provided were prepared by greenberg traurig rather classicstar had given the materials to mr atherton through these materials and conversations with mr atherton petitioners learned that the program involved leasing mares owned by classicstar which would provide boarding and care for the mares and breed the mares to stallions any foals produced from the breeding would belong to petitioners the due diligence booklet petitioners received contained approximately pages of form contracts and other information about the program in addition the booklet contained a 53-page opinion letter from the law firm handler thayer duggan llc handler thayer regarding tax aspects of the horse-breeding business a 22-page opinion letter from the accounting and consulting firm karren hendrix associates p c karren hendrix regarding tax aspects of the horse-breeding business and a 6-page opinion letter from karren hendrix regarding tax aspects of nols arising from a horse-breeding business each of the opinion_letters was addressed to david plummer president of classicstar both the handler thayer opinion letter and the 22-page karren hendrix opinion letter advised individual classicstar participants to consult with their own tax advisers about the tax consequences of participation in the program on date terry green an employee of karren hendrix who did accounting work for classicstar sent an nol illustration regarding petitioners to mr atherton he was the c p a who had completed the karren hendrix opinion_letters included in the classicstar due diligence booklet in the nol illustration mr green estimated that petitioners needed an nol of dollar_figure to offset their taxable_income from to mr green prepared the nol illustration using certain items of petitioners’ financial information which had been provided to him at some point on or about date mr romanowski reviewed the materials provided to petitioners by mr atherton mr atherton and mr romanowski traveled to kentucky to visit the classicstar facilities for a tour and to meet with classicstar employees on date mr atherton and mr romanowski again traveled to kentucky by this time mrs romanowski had reviewed the materials and also made the trip to kentucky on the second trip petitioners toured the classicstar operation saw horses visited horse auction houses and met with classicstar personnel petitioners were impressed with what they saw petitioners’ participation in the program petitioners reviewed multiple aspects of the program with mr atherton and decided to enter the program during date petitioners planned to spend dollar_figure million on the program this was in spite of ms lintz’s adamant opposition 3most of the dollar_figure million would be financed with loans as discussed further infra to the proposed dollar_figure million dollar deal which was based on her general impressions of the program gathered from what mr romanowski and mr atherton told her however ms lintz did not review the specifics of the program ms lintz repeatedly told petitioners and greenberg traurig of her opposition to the deal believing it to be a tax scheme and a significant threat to petitioners’ financial security on date petitioners created romanowski thoroughbreds llc romanowski thoroughbreds through which they would operate their activities petitioners were the sole owners officers and directors of romanowski thoroughbreds during the tax years at issue romanowski thoroughbreds did not maintain any bank accounts credit cards or lines of credit separate from petitioners’ on date petitioners wrote a dollar_figure check to classicstar as a deposit toward the cost of their participation in the breeding program on date they signed a mare lease and board agreement mare lease agreement with classicstar on behalf of romanowski thoroughbreds the mare lease agreement states that classicstar is engaged in the business of leasing thoroughbred mares for breeding purposes petitioners signed the mare lease agreement in the presence of mr atherton and classicstar representatives while on another trip to the classicstar facilities in kentucky on the same day petitioners also signed secondary documents with classicstar on behalf of romanowski thoroughbreds including a boarding agreement a foal agreement and a nominee agreement pursuant to the mare lease agreement romanowski thoroughbreds agreed to spend dollar_figure on the breeding program to produce foals this dollar_figure was due at the time petitioners signed the mare lease agreement and the date dollar_figure deposit was applied toward the amount due on date romanowski thoroughbreds borrowed a total of dollar_figure from national equine lending co nelc the total amount borrowed from nelc comprised two loans a short-term loan of dollar_figure and a long-term_loan of dollar_figure petitioners both signed promissory notes on behalf of romanowski thoroughbreds for the nelc loans also on date petitioners personally borrowed dollar_figure from keybank national association 4the parties stipulated this figure but a schedule of horses received the same day reflects expenses of dollar_figure in addition a income and expense summary petitioners later received showed dollar_figure in expenses 5these expenses included a fee to lease the mare the breeding fee for the stallion additional mare expenses and prospective foal insurance expenses prospective foal insurance is obtained after pregnancy of a mare to pay in the case of a failed pregnancy or foal death after birth key bank both petitioners signed the key bank promissory note in their individual capacities petitioners also signed disbursement requests for both the key bank and nelc loans under which the proceeds of each loan were purportedly distributed directly to classicstar minus certain fees each loan was secured_by the prospective foals and romanowski thoroughbreds’ rights under the mare lease agreement mr atherton and or classicstar suggested that petitioners use key bank and nelc for their breeding program loans and petitioners did not shop for loans from other lenders nelc’s accounting was handled by mr green the cpa who did work for classicstar and all nelc loan payments were to be mailed to the karren hendrix office at which mr green worked petitioners were told that they were personally liable on the nelc loans however they actually were not it appears that mr atherton was the person who told this to petitioners as he was present and assisting petitioners when they signed the nelc loan documents when petitioners signed the mare lease agreement they had not negotiated or seen a list of the horse pairings they would receive for their breeding program rather they relied on classicstar to pick the horse pairings they would receive and to set the fees and expenses they would pay for each pairing the same day petitioners signed the mare lease agreement they received a list of the horse pairs which they would receive this list indicated that petitioners would receive pairings however mr atherton recognized that very few of the horses were thoroughbreds and alerted petitioners in fact only of the listed pairings were thoroughbred horses the remaining pairings were quarter horses the total cost to produce foals from the four listed thoroughbred breeding pairings was dollar_figure of the dollar_figure in total expenses petitioners initially intended to lease only thoroughbred horses despite the fact that over of the horses on the schedule were quarter horses petitioners chose to continue with the program after consulting with mr atherton petitioners claim that they had an oral agreement with classicstar under which it would substitute an unknown number of thoroughbred pairings in for the listed quarter horse pairings however petitioners did not receive any written assurance agreement stating that classicstar would substitute thoroughbred pairings for the listed quarter horse pairings petitioners also claim they later made several attempts to get classicstar to substitute thoroughbreds for the listed 6the two breeds of horses petitioners dealt with were thoroughbreds and quarter horses certain rules apply to the breeding of the different breeds thoroughbred horses are generally worth more than quarter horses 7the parties stipulated that on the same day petitioners signed their mare lease contracts classicstar told petitioners they did not have sufficient thoroughbred mares with which to fulfill its contractual obligations to petitioners quarter horses without success these claims are addressed further infra the quarter horse pairings listed were never bred on behalf of petitioners they were merely placeholders petitioners received two other schedules of horse pairings during the first additional schedule is undated and reflects horse pairings of which five are thoroughbred pairings costing a total of dollar_figure the listed cost on the schedule to produce the five thoroughbred foals is dollar_figure million the final schedule is dated date and reflects only six horse pairings costing a total of dollar_figure million all pairings on the final schedule are thoroughbred pairings only three of these six pairings were listed on the original schedule received on date however each of these three remaining pairings had a price to produce a foal that was different from the price on the original schedule all changes to the schedules of horses were made by classicstar petitioners received no additional horse pairings in later years each of the six thoroughbred pairings listed on the final schedule of horses was bred in and produced a foal in after an 11-month gestation period petitioners received some updates on the pregnancies of their mares and a notification upon the birth of each of the six foals on date petitioners contributed their six foals two of which had not yet been born to classicstar powerfoal stable llc powerfoal according to a letter to petitioners from classicstar multiple thoroughbred foal owners contributed their foals to powerfoal as a form of risk sharing reduction petitioners received a interest in powerfoal that was based upon a value assigned to their foals of dollar_figure million at some point petitioners’ six former foals were sold by powerfoal at what mr romanowski described as a little bit of a fire sale without petitioners’ knowledge the sale of the foals was completed at the direction of classicstar personnel sale receipts showed that two of the foals were sold in date for a total of dollar_figure and another foal was sold in date for dollar_figure each of these three foals was sold through fasig-tipton kentucky inc a thoroughbred horse auctioneer information regarding sales of the remaining three foals was not produced petitioners received an income and expense summary for from classicstar which showed total expenses of dollar_figure comprising board and mare care expenses of dollar_figure breed fees of dollar_figure mare lease fees of dollar_figure and insurance expenses of dollar_figure the income and expense summary listed no income petitioners listed these expenses and income on their schedule f profit or loss from farming and claimed a resulting deduction of dollar_figure this deduction offset their income and nols were carried back to and petitioners made notes of their hours spent on activities related to horse breeding during they gave these notes to mr atherton who compiled a log reflecting hours spent by petitioners on horse-breeding activities most of the hours were attributable to petitioners’ visits to kentucky discussions with mr atherton and classicstar personnel and review of the classicstar materials provided to them petitioners also subscribed to and read horse magazines as part of their activities further financial information a petitioners’ schedule f on their schedule f petitioners listed total farming expenses of dollar_figure and no farming income the expenses comprised dollar_figure in interest_expenses dollar_figure in travel_expenses and dollar_figure in meals and entertainment_expenses a time log for showed petitioners spent hours on their horse- breeding activities during that year b key bank and nelc loans key bank and classicstar had a financial relationship dating back to when the two entities established a program whereby borrowers would use the proceeds of a key bank loan to enter into a mare lease tax deferred strategy with classicstar according to a key bank document regarding such loans key bank would not rely on the cash_flow from the investment as a source of repayment the document also stated that key bank would make such loans based largely on the prospect for significant future business from these borrowers on date classicstar and key bank entered into a formal agreement regarding the loans this agreement included a provision stating that classicstar would buy loans made under the agreement which were in default as well as certain other provisions designed to protect key bank from loan losses the romanowskis paid interest on their key bank loan in both and classicstar made a dollar_figure payment to key bank on date satisfying the outstanding key bank loan principal and interest according to mr romanowski this payment was made using proceeds from the sales of foals held by powerfoal on date petitioners received a schedule_k-1 partner’s share of income deductions credits etc from powerfoal reflecting their share of income of dollar_figure and property distributions to them of dollar_figure it appears that the schedule_k-1 was sent as a result of sales of horses by powerfoal petitioners informed their return preparer8 that they received no such distribution from powerfoal and the income to them shown on the schedule_k-1 was not included on their tax_return petitioners filed a form_8082 notice of inconsistent treatment or administrative_adjustment_request aar with their tax_return mr romanowski on behalf of romanowski thoroughbreds received a letter from nelc dated date which notified him that the short-term nelc loan had gone into default and nelc was seeking payment the letter states that we are pursuing our rights against the property as provided in the security_agreement which includes forclosure sic a similar letter dated date was sent to mr romanowski on behalf of romanowski thoroughbreds regarding the long-term nelc loan that note demanded payment of interest and principal totaling dollar_figure mr atherton reviewed the notices and advised petitioners not to pay the outstanding amounts because classicstar had not fulfill ed their end of the deal with petitioners regarding exchanging leased quarter horse pairings for thoroughbred pairings 8timothy watson prepared petitioners’ tax_return as well as their and returns further information about mr watson is discussed infra in date petitioners received a federal_income_tax refund of approximately dollar_figure million on date they made a payment of dollar_figure million on the short-term nelc loan by bank wire of the dollar_figure million dollar_figure was paid toward accrued interest and the remaining dollar_figure was paid toward loan principal this was the only payment made on either nelc loan by petitioners an amortization schedule for the short-term nelc loan shows that on date a payment of approximately dollar_figure million was made on the loan satisfying all outstanding amounts of loan interest and principal it is not clear who made this payment similarly an amortization schedule for the long-term nelc loan shows that a payment of dollar_figure was made on that loan by an unknown party on date satisfying all outstanding amounts of loan interest and principal in addition a powerfoal distribution worksheet for date shows that romanowski thoroughbreds was to receive dollar_figure from powerfoal that month but that instead of sending a check to romanowski thoroughbreds powerfoal would send a check to nelc on behalf of 9it was not clear whether mr atherton had already advised petitioners not to pay the nelc loans at this point romanowski thoroughbreds the amortization schedules for the nelc loans do not reflect a payment of dollar_figure at any point c classicstar bankruptcy and lawsuits classicstar filed for chapter bankruptcy protection on date petitioners filed a claim in the bankruptcy proceeding and also filed separate claims against classicstar and related_persons entities and greenberg traurig in federal and state court respectively for financial damages incurred as a result of their participation in the program due diligence a mr atherton mr atherton extensively advised petitioners on the tax treatment of their transactions relating to the program both before and after they entered the program petitioners relied on mr atherton’s advice in claiming the previously discussed tax deductions attributable to their participation in the program as previously stated mr atherton and others at greenberg traurig represented classicstar regarding certain legal matters petitioners were aware of the dual representation and signed a waiver of conflicts acknowledging that greenberg traurig did work for both petitioners and classicstar the waiver also states that classicstar would pay the legal fees associated with petitioners’ participation in the program but does not state that mr atherton or greenberg traurig would receive any other_benefits as a result of petitioners’ participation in the program although he testified multiple times to the contrary the evidence is clear that mr atherton received improper payments from classicstar as a result of petitioners’ choosing to enter the program mr atherton claimed that multiple documents regarding payments he received from classicstar were sent to him from classicstar in error many of those documents were chain emails which contained conversations between mr atherton and classicstar employees in which mr atherton used terms such as fee splits and percentage when discussing the amount of money classicstar would pay to him or greenberg traurig for bringing people into the program mr atherton’s claim that he did not receive improper payments as a result of petitioners’ and other’s participating in the program seems to be based on how mr atherton accounted for these payments it appears that once a client of mr atherton’s entered into the program classicstar would pay mr atherton greenberg traurig a percentage of the amounts actually paid to classicstar by that clientdollar_figure mr atherton would then sequester those funds and bill against them at an hourly rate much higher than his normal hourly rate for example in an email to a client other than petitioners mr atherton stated here is what i propose i simply bill my time on your clients at a premium--i usually bill an hour are sic okay if i bill an hour and just charge an hourly rate in the email mr atherton further states that it might be best to cap my fees pincite mr atherton never told petitioners of his improper relationship with classicstar at some point ms lintz became aware that mr atherton was receiving a due diligence fee dollar_figure this fee concerned ms lintz as she considered it a conflict of interest which called mr atherton’s independence into question ms lintz was not certain the fee was being paid_by classicstar testifying that she believe d the fee was being paid_by classicstar but may have assumed that 10notably the percentage commission was calculated only on the amounts actually received by classicstar--ie personal funds paid_by clients and funds received by classicstar resulting from recourse loans the key bank loan in petitioners’ case mr atherton greenberg traurig did not receive any proceeds based on the amount of nonrecourse loans the nelc loans in petitioners’ case 11ms lintz had a discussion with mrs romanowski relating to mr atherton’s receipt of some form of additional money the record is unclear whether mrs romanowski referred to the additional money as a bonus paid_by greenberg traurig to mr atherton or another type of payment in any event ms lintz became suspicious and called mr atherton who told her that he received a due diligence fee ms lintz had several heated conversations with mr atherton and others at greenberg traurig regarding mr atherton’s relationship with classicstar however exactly what ms lintz told petitioners about mr atherton’s independence is somewhat unclear ms lintz testified that she indicated to petitioners that mr atherton was not independent and that they should get an independent review of the program however it appears ms lintz never directly told petitioners that mr atherton was receiving a financial benefit from classicstar as a result of petitioners’ entry into the programdollar_figure ms lintz also testified that she did not know how any amounts received by mr atherton were calculated b mr watson petitioners’ and federal tax returns were prepared by timothy watson mr watson also prepared petitioners’ form sec_1045 application_for tentative refund for years through as well as petitioners’ tax returns for years after he remains petitioners’ current tax_return_preparer 12most of ms lintz’s conversations were with mrs romanowski at one point during testimony ms lintz was asked do you recall what julie romanowski’s response was to any of the fees that were being paid to mr atherton ms lintz responded well i think she knew that they were there but i don’t think i don’t remember her making a judgment or she--you know once again i don’t know that she had the context in which to understand if that was reasonable or not reasonable emphasis supplied mr watson is a c p a licensed in colorado has a bachelor of science in accounting from the university of colorado a master’s in business administration and a master’s in tax from the university of denver had over two decades of accounting experience at the time he prepared petitioners’ and tax returns and was a partner in the accounting firm hulet watson associates p c in addition mr watson had previously completed schedules f for other clients and was familiar with the rules regarding claiming nols as a result of farming activities mr atherton recommended mr watson to petitioners in date and petitioners hired mr watson in either late january or early date mr watson had no prior relationship with mr atherton and no relationship with classicstar petitioners paid mr watson for preparing their tax returns and form sec_1045 and relied on him to properly prepare those documents in connection with preparing petitioners’ tax returns mr watson discussed classicstar with one of the accountants in his firm who had previously prepared a tax_return for a classicstar client this accountant had visited the classicstar facilities mr watson also reviewed certain documents relating to petitioners’ participation in the program discussed the program with mr atherton and had 13the documents mr watson reviewed included the opinion_letters contained in the classicstar due diligence booklet provided to petitioners petitioners’ continued at least one discussion with petitioners mr atherton told mr watson all loans taken by petitioners in connection with the program were recourse loans an assertion mr watson took at face value mr watson was not aware that mr atherton received commissions from classicstar in addition mr watson appears never to have asked for information regarding the horses leased by petitioners and was never told that there were issues regarding quarter horses and thoroughbred substitutions at the time he prepared the relevant tax returns and form sec_1045 however mr watson indicated that he received all documents and information which he requested from petitioners c other due diligence information on date ms lintz resigned as petitioners’ financial adviser partially because of petitioners’ investment in the program ms lintz’s resignation letter states that petitioners choose to enter into an aggressive tax_shelter presumably the program the resignation letter also cites petitioners’ purchase of a new home and certain real_estate investments as reasons for the continued participation logs petitioners’ past tax returns the income and expense summary prepared for petitioners by classicstar and certain other documents relating to petitioners’ horse-breeding activities resignation but does not mention anything about mr atherton’s having a conflict of interest regarding classicstar on date ms lintz sent petitioners another letter identifying two independent horse tax experts whom petitioners could contact if they need ed further assistance the letter states that one of the experts told ms lintz that classicstar had come on strong in the last couple of years and that there had been no scandals thus far even though some of the principals were involved in bad prior deals the letter does not mention mr atherton nutritional supplements during his football career mr romanowski took several nutritional supplements which he credits with helping him play professional football for years during the later years of his football career mr romanowski became familiar with a company named cytosport which provided supplements for his team when he realized in late that he would never play football again mr romanowski sought to get involved with the nutritional supplements business and became a paid consultant for cytosport in date mr romanowski had several duties in this position including involvement in sales and distribution of cytosport products one of the cytosport employees robert fritz had his own company animal naturals which sold a product called show go animal naturals advertised show go as an equine health performance body builder which would help horses perform and look better mr romanowski had several talks with mr fritz about the product during and had mr fritz send free samples of show go to several horse stables including classicstar mr romanowski also had mr fritz send a sample to mr atherton mr fritz sent these samples in the hopes of gaining customersdollar_figure mr romanowski and mr fritz never discussed entering into a partnership or other business related to show go and mr romanowski never had an ownership or financial interest in the product expert witnesses and their reports both respondent and petitioners submitted expert reports and petitioners also submitted a rebuttal report respondent’s expert was andrew havens and petitioners’ expert was michelle stallings mr havens is president of a company which represents horse owners at auctions among other services ms stallings has extensive experience in equine appraisals and other aspects of the equine industry the parties agreed that both experts were qualified to testify in this case 14mr fritz did not receive sale orders from any of the stables which he sent the samples to mr havens’ expert report concluded that petitioners’ horse-breeding activities had absolutely no chance of making a profit mr havens criticized petitioners on a variety of grounds including that they allowed classicstar to make all horse selection and pricing decisions significantly overpaid for the leased mares to a truly astounding degree overpaid for related items such as insurance expenses and lacked any way to determine which horses were actually bred for them while mr havens estimated the values of the mares on various horse-breeding schedules petitioners received he did not provide a method of appraisal or estimate values for prospective foals produced by the pairings listed on the breeding schedules at trial mr havens testified that he valued the horses using a combination of age pedigree and racing winnings among other factors in her rebuttal report ms stallings agreed with mr havens that there was absolutely no chance that any of the non-thoroughbred horses listed on petitioners’ breeding schedules would produce profitable foals however she disagreed with his assessment of petitioners’ breeding program as a whole on the basis of her opinion that the quarter horses were never intended to be bred rather ms stallings stated that the quarter horses were obviously placeholders and that if classicstar had honored their contract and provided thoroughbred mares of at least the same quality as those eventually bred for petitioners then there was definitely profit potential ms stallings also stated that the various expenses charged to petitioners for items such as insurance were not unreasonable and there was no reason to suspect that the mare leasing program was not legitimate at the time the romanowskis signed up to participate in addition she testified that exchanging one horse for another was not uncommon in the breeding industry in her original expert report ms stallings gave a total fair_market_value appraisal of prospective foal sec_15 produced from the six thoroughbred pairings bred for petitioners at dollar_figure she concluded that in the event that romanowski thoroughbreds llc had received approximately additional mares of equal value petitioners would have received foals with an estimated value of nearly dollar_figure million compared with approximately dollar_figure million in expenses however because of an error in the spreadsheet program ms stallings used the total 15ms stalling appraised prospective foals rather than the actual foals produced because the actual foals had not been born at the time the mare lease agreement was signed 16the additional mares figure was made up by ms stallings as part of an example there is no evidence that petitioners were ever offered or led to believe classicstar would be providing them with additional thoroughbred mares appraised value of the six prospective foals was overstated by approximately dollar_figure million and her extrapolated estimate including additional mares was overstated by approximately dollar_figure million even considering this error ms stallings concluded that petitioners’ breeding activities were profitable assuming that they received the hypothetical additional mares the amount of projected profit using her error-free appraisal value and including the hypothetical additional mares was approximately dollar_figure million in appraising the six thoroughbred pairings petitioners actually received ms stallings used only the sale prices of other foals sired by the stallions but not the mares petitioners received in their pairings reasoning that such foals would be comparable to the foals petitioners would receive out of these comparables she favored the highest priced foal s because petitioners were supposed to receive the best mares from classicstar her basis for this belief was representations made by classicstar in documents such as the promotional materials and the due diligence booklet additional information before their involvement with classicstar petitioners had owned a quarter horse for less than a year petitioners did not breed race or otherwise attempt to make money on this horse petitioners gave the horse away when mr romanowski was traded to a different football team and had no other involvement with horses until the classicstar deal on date respondent issued a notice_of_deficiency to petitioners for and determining deficiencies resulting from the disallowance of all schedule f expenses petitioners claimed for and disallowance of related nols and certain computational adjustments petitioners timely filed a petition contesting the deficiencies and penalties i burden_of_proof opinion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 the parties have raised a number of arguments regarding the deductibility of expenses associated with petitioners’ horse-breeding activitiesdollar_figure the parties agree that petitioners do not bear the burden_of_proof with regard to every issue however because we decide the relevant issues on the basis of the preponderance_of_the_evidence we need not discuss which party has the burden_of_proof for each issue see 131_tc_185 the burden_of_proof with regard to the accuracy-related_penalties is discussed in that section of the opinion ii sec_183 for-profit requirement sec_183 provides in part that in the case of an activity engaged in by an individual if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section sec_183 provides that for purposes of this section the term ‘activity not engaged in for profit’ means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 for expenses of carrying on activities that constitute a trade or 17most of these arguments are not addressed in this opinion because we decide the case in respondent’s favor on the basis of sec_183 business and under sec_212 for expenses_incurred in connection with activities engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income deductions are not allowable under sec_162 or sec_212 for the expenses of an activity that is not engaged in for profit an activity is engaged in for profit if the taxpayer entertained an actual and honest profit objective in engaging in the activity 78_tc_642 aff’d without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the taxpayer’s expectation of profit must be in good_faith 72_tc_28 citing sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by looking at all the surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere statement of intent 84_tc_1244 aff’d f 2d 4th cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer’s profit objective the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor controls 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir considering these factors we find that petitioners’ horse-breeding activities were not engaged in for profit a manner in which the taxpayer carries on the activity the fact that a taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioners argue that this factor favors them because they conducted due diligence on the program formed romanowski thoroughbreds through which they entered the mare lease contract and maintained extensive records we disagree petitioners relied on classicstar to an extreme degree and had no discernable business plan or profit projections other than projections provided by mr green who did accounting work for classicstar petitioners intended to contract for thoroughbred pairings however the schedule of horses they received the same day they signed the mare lease agreement reflected only thoroughbred pairings out of total pairings in spite of this petitioners did not cancel the deal or get anything in writing stating that classicstar had an obligation to substitute out the quarter horse pairings for an unknown number of thoroughbred pairings rather petitioners claim to have had an oral agreement with classicstar regarding substitution of thoroughbreds for quarter horses petitioners also claim that they continually sought to have classicstar actually make the substitutions beginning in early without success considering the millions of dollars at stake and classicstar’s continuous failure to make the substitutions we find petitioners’ failure to abrogate the mare lease agreement or to get anything in writing regarding a substitution agreement is strong evidence that their horse-breeding activities were not carried on in a businesslike manner petitioners testified that they could have made a profit in their horse- breeding activities by selling or racing any foals they would own as well as getting involved in the horse supplement business however petitioners took no steps toward racing the foals indeed all foals were contributed to powerfoal either before or shortly after birth they owned and their involvement in the horse supplement business ended after mr romanowski asked mr fritz to send out free samples of show go to various stables petitioners never had a monetary interest in show go never discussed a partnership or other deal with mr fritz and provided no evidence that they ever seriously considered developing distributing or otherwise profiting from another horse supplement petitioners ended up contributing their six foals some before birth to powerfoal an llc with a substantial relationship to classicstar this was in spite of the fact that petitioners claim classicstar repeatedly refused to provide them with the remaining thoroughbred horse pairings to which they were entitled powerfoal proceeded to sell the foals at what mr romanowski described as a little bit of a fire sale without petitioners’ knowledge this sale was completed at the direction of classicstar personnel and details of only three of the six sales were provided petitioners failed to take action when classicstar listed placeholder quarter horses instead of thoroughbreds on their initial and second schedule of horses instead they claim to have relied on the oral assurances of classicstar even though classicstar continually failed to substitute the quarter horses for thoroughbreds petitioners proceeded to contribute the thoroughbred foals they did receive to an entity with a substantial relationship to classicstar even though they had millions of dollars on the line and had already been shortchanged by classicstar these are not the markings of an activity which is carried on for profit we find this factor favors respondent b expertise of the taxpayers or their advisers preparation for an activity by extensive study of its accepted business and economic practices or consultation with those who are expert therein may indicate that a taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs petitioners claim this factor favors them because they extensively studied the horse industry in general and spent substantial time educating themselves on their new venture and relied on the advice of classicstar and mr atherton we disagree although petitioners claim to have relied on the advice of classicstar classicstar was not an expert hired by petitioners rather it was a for-profit company with which petitioners through romanowski thoroughbreds had entered into business we do not believe reliance on such advice was reasonable mr atherton was not an expert in the horse-breeding industry and did not give petitioners advice on which horses to breed he testified that he had no knowledge about thoroughbred bloodlines and that he did not select any horse pairings for petitioners even if we accept petitioners’ claim to have relied on mr atherton to review the business opportunity and offer legal and financial advice such advice would not reach the heart of petitioners’ venture horse breeding petitioners’ logs reflect that they collectively spent hours during and hours during participating in horse-breeding-related activities such as visiting the classicstar facilities and reading about the industry however the expert reports and testimony make it clear that the horse industry is a difficult industry and that it takes years of experience to succeed in without expert advice in spite of the difficulty of the business petitioners entered into a breeding contract for over dollar_figure million relying only on a nominal amount of education the advice of a for-profit company which was the other party to the contract and an attorney who was not an expert in horse breeding we find this factor favors respondent c time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an objective to derive a profit particularly if the activity does not have substantial personal or recreational aspects sec_1_183-2 income_tax regs petitioners introduced records indicating that they collectively spent hours during and hours during participating in horse-breeding-related activities such as visiting the classicstar facilities reading about the horse industry discussing the industry and financials with mr atherton and classicstar personnel and reviewing the classicstar materials considering the number and quality of hours petitioners spent related to their breeding activities we find this factor is neutral d expectation that assets used in the activity may appreciate in value a taxpayer may intend despite a loss from current operations that an overall profit will result when appreciation in the value of assets used in the activity is realized sec_1_183-2 income_tax regs there is an overall profit if net_earnings and appreciation are sufficient to recoup losses sustained in prior years filios v commissioner tcmemo_1999_92 slip op pincite citing 45_tc_261 aff’d 379_f2d_252 2d cir aff’d 224_f3d_16 1st cir petitioners argue that they intended and expected their foals to appreciate in value so that they would realize an overall profit as a result of their horse-breeding activities they request that we find this factor favors them on the basis of hypothetical foals they would have received had classicstar substituted thoroughbred pairings for the quarter horse pairings listed on their schedules of horses however considering the transaction as a whole we find this factor favors respondent we first note that petitioners engaged in a circular transaction with respect to the six thoroughbred pairings that were actually bred for them the foals resulting from these six pairings were contributed to powerfoal and it appears classicstar paid off petitioners’ key bank loan as a result of the contribution as previously discussed powerfoal had a substantial relationship to classicstar and the financial details regarding powerfoal and the sale of petitioners’ six former foals are murky petitioners were not aware their former foals were being sold and records for only three of the sales were produced petitioners contributed the foals to powerfoal in spite of their claim that classicstar continually failed to uphold its end of the mare lease agreement by not substituting thoroughbred pairings for quarter horse pairings we believe that petitioners never intended to profit from the contribution of their six foals to powerfoal rather we believe that petitioners merely contributed these horses to powerfoal with the understanding that their key bank loan would be paid off as a result of the contribution there is no evidence that petitioners would not have taken part in a similar deal with respect to the nelc loans had they received any additional thoroughbred foals indeed petitioners’ past actions coupled with the suspect relationship between nelc and classicstar mr green did accounting work for both entities and all payments on nelc loans were to be mailed to the office at which mr green worked make such a potential circular transaction seem likely to occur in addition to the circular transaction aspect of their deal with classicstar and the potential for another other circular transaction s had petitioners received any additional thoroughbred foals petitioners’ claim that they expected their horse- breeding activities to become profitable had classicstar made the thoroughbred substitutions is vague petitioners never indicated how many thoroughbred pairings they expected to eventually receive from classicstar and they had no idea which horses would have made up such pairings petitioners’ expert ms stallings based her conclusion that petitioners’ activities had an expected profit on petitioners’ receiving an additional thoroughbred pairings of similar quality to the pairings that were bred for petitioners not only did she assume the number and quality of the additional pairings ms stallings also failed to account for the fact that petitioners entered into a circular transaction apparently without any profit potential with respect to the six foals they did receive in addition ms stallings’ prospective foal appraisals relied on classicstar’s representations that petitioners would receive high-quality mares even though classicstar repeatedly showed itself to be a devious and untrustworthy entity we do not find ms stalling’s conclusion regarding the profitability of petitioners’ horse-breeding activities to be credible considering petitioners’ vague claim of an expected profit in conjunction with the circular thoroughbred foal transactions which apparently did occur we believe petitioners did not expect their mostly hypothetical foals to appreciate in value to the point where they would recognize a profit as a result of their horse-breeding activities we find this factor favors respondent e success of the taxpayer in carrying on other similar or dissimilar activities the fact that a taxpayer has engaged in similar or dissimilar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs no evidence was presented that either of petitioners ever engaged in any business activities before entering into the mare lease agreement the parties agree that this factor is neutral and we agree f taxpayer’s history of income or losses with respect to the activity where losses continue to be sustained beyond the period which customarily is necessary to bring an operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit sec_1_183-2 income_tax regs because petitioners participated in the program for only one breeding season we find this factor is neutral g amount of occasional profits the amount of any occasional profits the taxpayer earned from the activity may show that the taxpayer had a profit_motive see sec_1_183-2 income_tax regs an occasional small profit from an activity generating large losses or from an activity in which the taxpayer has made a large investment would not generally be determinative that the activity is engaged in for profit id in addition a small chance to make a large profit may indicate that a taxpayer has a profit objective even if he or she has large continuous losses lundquist v commissioner tcmemo_1999_83 slip op pincite citing sec_1_183-2 income_tax regs aff’d 211_f3d_600 11th cir petitioners recognize that their horse-breeding activities did not generate any net profit although petitioners might have had a very small chance to make a profit had they sold the six thoroughbred foals bred for them petitioners instead entered into a circular transaction which appears to have had no profit potential instead it appears that petitioners’ key bank loan was paid off as a result of the contribution we find this factor favors respondent h financial status of the taxpayer the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit id we have recognized that as long as tax_rates are less than percent there is no ‘benefit’ in losing money 72_tc_659 the losses sustained by petitioners did provide them with significant tax benefits not only did petitioners attempt to offset their income from and with the losses petitioners also carried back losses to and in addition many of the losses petitioners claimed were not actual economic losses petitioners were apparently involved in a circular transaction to pay off the key bank loan and only partially paid one of the nelc loans using a portion of their tax_refund petitioners made no further payments on either of the nelc loans and on date an unknown person entity made payments totaling approximately dollar_figure million in satisfaction of the outstanding principal and interest on petitioners’ nelc loans we recognize that tax planning is often a consideration when deciding whether to enter a business however this case does not represent a normal instance of tax planning rather we believe petitioners’ participation in the program was almost entirely motivated by tax benefits available to them through such participation we find this factor favors respondent i elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs although horse breeding may involve elements of enjoyment and mrs romanowski testified that she personally enjoyed some aspects of the activity we do not believe that petitioners were significantly motivated by the recreational elements petitioners did not have significant interaction with their mares or foals and delegated essentially all the breeding work to classicstar petitioners were also not heavily involved in the sale exchange of their foals they contributed the foals to powerfoal which proceeded to sell the foals without petitioners’ knowledge we find this factor favors petitioners j sec_183 for-profit requirement conclusion considering the factors discussed above we find that petitioners’ horse- breeding activities were not engaged in for profit and the related expenses are therefore not deductible under sec_162 or sec_212 for the years at issue respondent’s determination_of_a_deficiency based on that determination is sustained iii accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 and b for negligence or disregard of rules and regulations or in the alternative under sec_6662 and b for substantial_understatement_of_income_tax respondent determined that these penalties should apply for and petitioners contest the imposition of accuracy-related_penalties arguing that they reasonably and in good_faith relied upon the advice of mr atherton and mr watson among other arguments we agree that petitioners reasonably and in good_faith relied upon the advice given to them by mr atherton and mr watson pursuant to sec_6664 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith dunlap v commissioner tcmemo_2012_126 slip op pincite the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon all pertinent facts and circumstances sec_1_6664-4 income_tax regs these circumstances include the experience knowledge and education of the taxpayer as well as the extent to which the taxpayer reasonably and in good_faith relies on the advice of a professional tax adviser id the u s supreme court has stated that-- when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place ordinary business care and prudence do not demand such actions emphasis supplied 469_us_241 however reliance upon an adviser is generally unreasonable when that adviser has an inherent conflict of interest that the taxpayer knew or should have known about see 115_tc_43 aff’d 299_f3d_221 3d cir petitioners are unsophisticated in the field of tax they were referred to mr atherton by ms lintz and knew mr atherton to be an accomplished lawyer familiar with tax law they relied on the advice of mr atherton in claiming tax deductions based on their participation in the program in addition to mr atherton petitioners also hired mr watson who was a very experienced and highly accomplished accountant mr watson echoed mr atherton’s statements that petitioners’ claimed deductions were proper while he does not contest the qualifications of mr atherton and mr watson respondent argues petitioners did not reasonably and in good_faith rely on the advice given to them by mr atherton and mr watson it has been clearly shown that mr atherton had a conflict of interest regarding classicstar less clear is whether petitioners were aware or reasonably should have been aware of this conflict of interest ms lintz testified that she indicated to petitioners that mr atherton was not independent and that they should get an independent review of the program ms lintz also testified that she believed petitioners were aware that mr atherton was paid a fee by classicstar for his services ms lintz admitted she did not know how any fee was calculated and thus could not have relayed such information to petitioners the mere fact that petitioners were aware that mr atherton received some financial benefit as a result of their participation in the program is not sufficient to show that they could not rely on him in good_faith as petitioners were aware that mr atherton would bill the hours he spent working on the transaction see 136_tc_67 reliance upon an adviser may be reasonable when the adviser has no stake in the transaction besides what he bills at his regular hourly rate aff’d 684_f3d_84 d c cir mrs romanowski also testified that she believed mr atherton might have received some financial benefit in the form of a bonus paid_by greenberg traurig which presumably would be larger if an attorney billed more hours for the firm petitioners both testified that they were unaware that mr atherton had an improper relationship with classicstar we find this testimony to be credible at trial mr atherton repeatedly claimed that he did not receive improper fees from classicstar for bringing prospective clients into the program his testimony is clearly untrue we believe that mr atherton was similarly dishonest with petitioners in an attempt to earn their trust although ms lintz alerted petitioners to the possibility that mr atherton might not be independent of classicstar it is not clear exactly what she told them in addition petitioners had a number of reasons for continuing to trust mr atherton including ms lintz’s letter dated date in which she told petitioners that an independent expert had told her that classicstar had come on strong in the last couple of years and that there had been no scandals thus far that mr atherton was open with petitioners about the fact that his firm was representing classicstar with regard to other matters that mr atherton had already informed petitioners that classicstar would pay their legal fees for work done by mr atherton with respect to their participation in the program and that mr atherton seemingly demonstrated his independence from classicstar by alerting petitioners to the fact that not all the horses on the first schedule of horses were thoroughbreds a fact it seems classicstar was not up-front about however we believe the most important fact supporting petitioners’ trust in mr atherton was the fact that they hired mr watson an experienced c p a independent of mr atherton and classicstar who also told petitioners that their classicstar-related expenses were tax deductible we do recognize the fact that mr watson relied upon mr atherton’s statement that the nelc loans were recourse loans when those loans were in fact nonrecourse however not only was there no indication that mr watson ever asked petitioners themselves for any information regarding the nelc loans petitioners were also unaware that the nelc loans were nonrecoursedollar_figure mr watson was also unaware that mr atherton had a conflict of interest regarding classicstar we also note that petitioners never told mr watson of the issues involving thoroughbred and quarter horse substitutions however there was no indication that mr watson ever requested any information regarding the horses from either petitioners or mr atherton indeed mr watson’s testimony at trial indicated that he received all information and documents which he requested from petitioners in addition there was nothing to suggest that petitioners were aware that issues regarding their horse pairings could affect the tax deductions they were claiming while a taxpayer familiar with the field of tax would have done several things differently from petitioners petitioners were not sophisticated or 18as previously stated it appears that mr atherton told petitioners the nelc loans were recourse we have also reviewed the nelc loan documents and believe that it would not be clear to a layperson that the loans were nonrecourse the notes contain a large amount of technical language discussing items such as successor interests knowledgeable in the field of tax petitioners had good reasons for the trust they placed in mr atherton considering the relevant facts we conclude that petitioners reasonably and in good_faith relied on the advice supplied to them by mr watson and mr atherton to assess their proper tax_liabilities accordingly petitioners are not liable for the sec_6662 accuracy-related_penalties iv conclusion we find petitioners are not entitled to deductions for their horse-breeding expenses_incurred through their participation in the program we further find that petitioners are not liable for accuracy-related_penalties under sec_6662 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiencies and for petitioners as to the penalties
